             Case 3:20-cv-07811-RS Document 95-3 Filed 07/29/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID COUNTRYMAN (CABN 226995)
   CHRIS KALTSAS (NYBN 5460902)
 5 CLAUDIA A. QUIROZ (CABN 254419)

 6 WILLIAM FRENTZEN (LABN 24421)
   Assistant United States Attorneys
 7
          450 Golden Gate Avenue, Box 36055
 8        San Francisco, California 94102-3495
          Telephone: (415) 436-436-7428
 9        FAX: (415) 436-7234
          claudia.quiroz@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15   UNITED STATES OF AMERICA,                   )   CASE NO. CV 20-7811 RS
                                                 )
16          Plaintiff,                           )   [PROPOSED] ORDER GRANTING MOTION
                                                 )   TO STRIKE THE VERIFIED CLAIM OF
17      v.                                       )   CLAIMANT ILIJA MATUSKO
                                                 )
18   Approximately 69,370 Bitcoin (BTC), Bitcoin )   Hearing Date:   September 9, 2021
     Gold (BTG), Bitcoin SV (BSV), and Bitcoin   )   Time:           1:30 p.m.
19   Cash (BCH) seized from                      )   Court:          Hon. Richard Seeborg
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx )
20                                               )
                                                 )
21          Defendant.                           )
     ILIJA MATUSKO,                              )
22                                               )
            Claimant.                            )
23                                               )
                                                 )
24                                               )
25

26

27

28

     [PROPOSED] ORDER GRANTING MOTION TO STRIKE CLAIM OF ILIJA MATUSKO
     CV 20-7811 RS
             Case 3:20-cv-07811-RS Document 95-3 Filed 07/29/21 Page 2 of 2




 1          The United States of America’s Motion to Strike the claim filed by Claimant Ilija Matusko for

 2 failure to comply with the pleading requirements of Rule G(5) and because he lacks standing to bring

 3 his claim under Rule G(8)(c)(i)(B) came on for hearing and consideration before this Court. After

 4 considering the papers filed in support thereof, the opposition to the Motion, the arguments of counsel

 5 at the hearing and all other matters properly presented to the Court, and good cause appearing, the

 6 Court rules as follows:

 7          IT IS HEREBY ORDERED that the United States of America’s Motion is GRANTED and the

 8 Claim of Ilija Matusko is hereby STRICKEN for failing to comply with Supplemental Rule G(5) and

 9 lack of standing.

10          IT IS SO ORDERED.

11

12 DATED: ________________                                         _______________________________
                                                                   Honorable Richard Seeborg
13                                                                 Chief District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     U.S. MOTION TO STRIKE CLAIM OF ILIJA MATUSKO
28 CV 20-7811 RS                                1
